     Case 3:20-cv-00478-MMD-WGC Document 3 Filed 08/25/20 Page 1 of 2



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DLYAN E. JEROME,                                     Case No. 3:20-cv-00478-MMD-WGC
4                                             Plaintiff                   ORDER
5            v.
6     ELKO COUNTY JAIL,
7                                          Defendant
8
9    I.     DISCUSSION

10          On August 24, 2020, Plaintiff, an inmate in the custody of the Elko County

11   Detention Center, submitted an application to proceed in forma pauperis. (ECF No. 1).

12   Plaintiff has not filed a complaint in this matter.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

14   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until on

15   or before October 26, 2020 to submit a complaint to this Court. Absent unusual

16   circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable

17   to file a complaint on or before October 26, 2020, the Court will dismiss this case without

18   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to file a

19   complaint. A dismissal without prejudice means Plaintiff does not give up the right to

20   refile the case with the Court, under a new case number, when Plaintiff is able to file a

21   complaint.

22   II.    CONCLUSION

23          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to

24   this Court on or before October 26, 2020.

25          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the

26   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.

27          IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint on or before

28   October 26, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile
     Case 3:20-cv-00478-MMD-WGC Document 3 Filed 08/25/20 Page 2 of 2



1    the case with the Court, under a new case number, when Plaintiff is able to file a
2    complaint.
3                 August 25, 2020
           DATED: __________________
4
5                                         UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13   .
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -2-
